Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s cancellation of Claims 2 and 12-13 is acknowledged. Applicant’s addition of Claims 21-23 is also acknowledged.
Applicant’s arguments, see pages 6-9, filed 8 August 2022, with respect to the rejection(s) of claim(s) 1, 9, and 15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20030091910 A1 (Schwarzl).
Applicant argues that the amendments made to claims 1, 9, and 15 overcome the prior art reference Hector. In particular, Applicant argues that Hector does not teach an EUV mask comprising a pattern reflective multilayer over and in direct contact with the first reflective multilayer. As can be seen in Fig. 1-5 in Hector, embedded layers separate the multilayers, thus preventing the direct contact of the two multilayers. Thus, Applicant’s arguments are persuasive in this regard. Further, Applicant argues that the step of etching of the multilayer disclosed in Hector results in the multilayer being etched through completely. This argument is not considered persuasive, as Fig. 2 of Hector shows that the etching may not go through the entire upper multilayer in some embodiments. Additional steps may be required to remove the residual upper multilayer (Hector, paragraph 0022). However, a new rejection is presented in view of US 20030091910 A1 (Schwarzl), as explained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-11, 15, 17-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050282072 A1 (Hector) in view of US 20030091910 A1 (Schwarzl).
Regarding Claims 1, 9, and 15, Hector discloses an EUV mask that includes a substrate, a lower reflective stack formed over the substrate and an upper reflective stack (paragraph 0018 and Fig. 1). The substrate is a low thermal expansion material, such as high quality ceramic, fused silica, or another glass (paragraph 0018). The reflective stacks are multilayers including stacks of film pairs (paragraph 0019-0020). The upper reflective stack is patterned and includes trenches (see opening 26 in Fig. 2 and Fig. 3). Hector further discloses a method for producing said mask, where a substrate is provided and the first multilayer and the second multilayer are formed on the substrate (paragraph 0037 and Claim 1). A capping layer may be formed over the second multilayer (paragraph 0050). A photoresist is patterned on top of the mask structure and an etching step is performed through the upper multilayer until an etch stop layer is exposed before removing the patterned resist (paragraph 0037). In some embodiments, the etching step does not go completely through the upper multilayer (see Fig. 2). However, Hector does not disclose that the lower and upper reflective layers are formed in direct contact with each other. Schwarzl teaches a reflection mask for EUV lithography and a method for manufacturing the mask. As shown in Fig. 5A-5C of Schwarzl, the mask comprises a substrate with a lower multilayer and an upper multilayer in direct contact with the lower multilayer (Schwarzl, paragraph 0058-0060). A photoresist is applied to the upper multilayer (Schwarzl, paragraph 0061) and the upper multilayer is patterned (Schwarzl, paragraph 0058). The upper multilayer is subjected to an etching step (Schwarzl, paragraph 0062), and the etching step etches the upper multilayer until the lower multilayer is exposed (Schwarzl, Fig. 5C). Hector and Schwarzl are analogous art because both references pertain to EUV lithography masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to have the upper and lower multilayers in direct contact with each other, as taught by Schwarzl, in the mask design disclosed by Hector because the multilayers being in direct contact results in an interaction between the multilayers that leads to local absorption of radiated-in radiation (Schwarzl, paragraph 0013-0014), thus removing the need for an absorber layer (Schwarzl, paragraph 0014).
Regarding Claims 3-4, 18, and 22-23, Hector discloses that a silicon capping layer can be formed over the upper reflective multilayer (paragraph 0050). It is not specified when the capping layer is added, but the silicon capping layer protects the materials of in the upper reflective stack from oxidation (paragraph 0050). Therefore, it can be concluded that the capping layer would be applied following the formation of the trenches, as the trench formation exposes the upper multilayer material to the environment (see Fig. 2 and 3). In this scenario, the sidewall and bottom surfaces of the trenches as well as the top layer of the multilayer would be covered by the capping layer.
Regarding Claim 5, Hector discloses that the stack of film pairs includes molybdenum and silicon film pairs (paragraph 0019-0020).
Regarding Claim 6, Hector discloses an embodiment in which small isolated or widely spaced lines are formed in a photoresist using the EUV mask (paragraph 0045).
Regarding Claim 10, Hector discloses that the thickness (i.e. the number of layers) of the upper reflective multilayer are determined by an equation (paragraph 0032). The number of layers in the upper stack is variable and is dependent on the materials and wavelengths used and can be optimized by automated computation (paragraphs 0035-0036). Therefore, there is an alternative embodiment where the thickness of the upper multilayer is between 60 and 120 nm.
Regarding Claim 11, Hector discloses that the reflective multilayers include a stack of alternating molybdenum and silicon pairs (paragraph 0019-0020).
Regarding Claim 17, Hector discloses that the reflective multilayers include a stack of alternating molybdenum and silicon pairs (paragraph 0019-0020).
Regarding Claim 20, Hector discloses that the capping layer is made of silicon (paragraph 0020).
Regarding Claim 21, Hector does not expose the surface of the lower multilayer. Schwarzl has the upper and lower multilayers in direct contact with each other. As can be seen in Fig. 5C of Schwarzl, the etching of the upper multilayer results in a trench, which has the top surface of lower multilayer exposed. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to expose the top surface of the lower multilayer in the trenches, as taught by Schwarzl, in the mask design disclosed by Hector because this allows the capping layer to cover both the lower and upper multilayers, thus protecting both multilayer stacks against oxidation (see Hector, paragraph 0050).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050282072 A1 (Hector) in view of US 20030091910 A1 (Schwarzl) as applied to Claim 1 above, and further in view of US 20160238939 A1 (Brunner).
Regarding Claim 7, Hector (modified to include the teachings of Schwarzl) discloses an EUV mask comprising trenches. However, Hector and Schwarzl are silent in regards to the orientation of the trenches. Brunner teaches an EUV lithography process that utilizes EUV masks. Specifically, Brunner teaches that the EUV mask has an absorber containing a repeating pattern of two different pitches (paragraph 0009). The mask has two test gratings that are either horizontal or vertical trenches (paragraph 0024). The preferred repeating pattern may be vertical, horizontal, or both (paragraph 0026). The vertical trenches are aligned parallel in the vertical direction, while the horizontal trenches are aligned perpendicular to the vertical direction (paragraph 0032). Hector, Schwarzl, and Brunner are analogous art because each reference pertains to EUV masks and their use. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the orientation of the trenches taught by Brunner for the mask design disclosed by Hector (modified to include the teachings of Schwarzl) because this orientation allows for various shapes and patterns for a desired product (see Brunner, paragraph 0032).
Claims 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050282072 A1 (Hector) in view of US 20030091910 A1 (Schwarzl) as applied to Claims 1, 9, and 15 above, and further in view of US 20190086791 A1 (Tanabe).
Regarding Claims 8 and 14, Hector (modified to include the teachings of Schwarzl) discloses an EUV mask and a method for making the EUV mask. However, neither Hector nor Schwarzl disclose a conductive layer disposed under the mask substrate. Tanabe teaches a reflective EUV mask and process for producing reflective masks. Specifically, Tanabe teaches that the reflective mask includes a backside conductive layer on the substrate on the side opposite to the side where the reflective layer is placed on the substrate (paragraph 0080). Hector, Schwarzl, and Tanabe are analogous art because each reference pertains to EUV masks and their production. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include a conductive backlayer under the substrate, as taught by Tanabe, to the mask design disclosed by Hector (modified to include the teachings of Schwarzl) because the conductive backlayer provides electrostatic chucking and can serve to regulate stress on the mask, which can help keep the mask flat (see Tanabe, paragraphs 0080 and 0082).
Regarding Claim 19, Hector discloses a capping layer for the mask but is silent in regards to the thickness of the capping layer. Schwarzl is also silent in this regard. Tanabe teaches a EUV mask with a protective layer (corresponding to a capping layer) disposed over the reflective layer (paragraph 0031). The protective layer is made of ruthenium or a ruthenium alloy containing silicon (paragraph 0048). The protective layer has a thickness that is preferably 2 nm or more and 5 nm or less (paragraph 0050). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to make the capping layer of the mask disclosed by Hector (modified to include the teachings of Schwarzl) have a thickness between 2 and 5 nm, as taught by Tanabe, because a thickness in this range allows the layer to perform its functions while maintaining the reflectance of the reflective layer underneath the capping layer (see Tanabe, paragraph 0050).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050282072 A1 (Hector) in view of US 20030091910 A1 (Schwarzl) as applied to Claim 15 above, and further in view of US 20140051015 A1 (Gallagher).
Regarding Claim 16, Hector (modified to include the teachings of Schwarzl) discloses a method for producing EUV masks. However, Hector and Schwarzl are silent in regards to the depth of the trenches. Gallagher teaches EUV masks with a trench depth of 100 nm (paragraph 0042). Gallagher further states that the trench depth is determined based on creating a 180 degree phase shift in the multilayer. Hector, Schwarzl, and Gallagher are analogous art because each reference pertains to EUV masks and their production. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the trench depth taught by Gallagher in the method for producing masks disclosed by Hector (modified to include the teachings of Schwarzl) because by forming trenches with a depth that achieves a 180 degree phase shift in the multilayer, 0th order diffraction is suppressed or canceled, reducing black border reflection at the border region of the mask (see Gallagher, paragraph 0024).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737           
10/08/2022